PRENDERGAST, P. J.
Appellant was prosecuted and convicted of stealing some chickens —petty theft — and his punishment fixed at a fine of $25 and ten days in jail. The evidence is .amply sufficient to sustain the verdict. There is no bill of exceptions in the record, and there is no complaint in any way of the charge of the court. The only ground of complaint in the motion for a new trial is, in effect, that the verdict of the jury is contrary to the law, and contrary both to the law and the evidence. It would serve no useful purpose in this or any other case to state in full or in substance the evidence. If that introduced by the state was believed by the jury, which evidently it was, as stated above, it was amply sufficient to authorize the verdict. The judgment will be affirmed.